UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended November 30, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-32919 PATRIOT GOLD CORP. (Exact name of registrant as specified in its charter) 3651 Lindell Road, Suite D Las Vegas, Nevada 89103 (Address of principal executive offices) (Zip Code) (702) 456-9565 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes[] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[X] Yes [] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[]Accelerated filer[] Non-accelerated filer []Smaller reporting company[X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 26,224,400 shares of common stock, $0.001 par value, issued and outstanding as of January 6, 2012. 1 TABLE OF CONTENTS Page PART I- Financial Information 3 Item 1. Consolidated Financial Statements 3 Consolidated Balance Sheets November 30, 2011 (unaudited), and May 31, 2011 3 Consolidated Statements of Operations for the three and six month periods ended 4 November 30, 2011 and 2010, and for the period from inception of the exploration state on June 1, 2000 to November 30, 2011. Consolidated Statements of Cash Flows for the six month period ended 5 November 30, 2011 and 2010, and for the period from inception of the exploration state on June 1, 2000 to November 30, 2011. Notes to the Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis or Plan of Operation 10 Item 3. Quantitative and Qualitative Disclosure About Market Risk 14 Item 4. Controls and Procedures 14 PART II – Other Information 15 Item 1.Legal Proceedings 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Submission of Matters to a Vote of Security Holders 15 Item 5. Other Information 15 Item 6. Exhibits 15 2 PART I — FINANCIAL INFORMATION ITEM 1. Financial Statements PATRIOT GOLD CORP. (An Exploration State Company) CONSOLIDATED BALANCE SHEETS (Unaudited) November 30, May 31, ASSETS Current assets Cash $ $ Prepaid expenses 33 Total current assets Reclamation Deposits Total assets $ $ LIABILITIES AND STOCKHOLDERS EQUITY Current liabilities Accounts payable $ $ Accounts payable - related party Total current liabilities Stockholders' equity Preferred stock, par value $.001 authorized 20,000,000 shares, no shares issued at November 30, 2011 or May 31, 2011 - - Common stock, par value $.001 authorized 100,000,000 shares, issued 26,224,400 shares at November 30, 2011 and May 31, 2011 Additional paid-in capital Currency translation adjustment ) ) Deficit accumulated since inception of exploration state ) ) Retained deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ (The accompanying notes are an integral part of these financial statements) 3 PATRIOT GOLD CORP. (An Exploration State Company) CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) Cumulative Since June 1, 2000 For the Three Months Ended For the Six Months Ended Inception of November 30, November 30, Exploration State Revenues $
